DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 30 June 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established a basis for requiring restriction between the two sets of claims because independent claim 19 does not require a step of using an additive manufacturing process to build the precious metal of a base material.  This is not found persuasive because there are two requirements for a proper restriction:  (1) the inventions must be independent or distinct and (2) there must be a serious burden on the Examiner to examine both inventions (MPEP § 803(I)).
The Examiner has shown how the inventions are distinct by relying on claim 21, which is dependent upon independent claim 19, to establish distinctness of the claimed inventions.  Claim 21 includes each of the limitations of independent claim 19. Claim 21 recites an additive manufacturing process to build the precious metal layer on the base layer.  The Examiner has provided alternative, materially different methods of building the precious metal on the base layer, thereby establishing that the inventions are distinct.  The Examiner has also established undue burden by showing, for example, different classifications of the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 June 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguchi (US 2016/0064903).
Regarding independent claim 1, Deguchi teaches a composite sparking component (Fig. 7, Element 5), comprising a base layer (Fig. 7, Element 54); and a precious metal layer (Fig. 7, Element 55) attached to the base layer, wherein the precious metal layer (55) includes a plurality of grooves (Fig. 7, Element 511).
Regarding claim 2, Deguchi teaches the base layer (54) and the precious metal layer (55) bonded together as a laminate structure with a bimetal junction located therebetween, the bimetal junction metallurgically and physically joins the base layer and the precious metal layer together without a weld (¶ [0062]).  The Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113(I)).  Thus, the method of bonding the base layer and the precious metal layer together has been considered but not given any patentable weight.
Regarding claim 3, Deguchi teaches the base layer (54) and the precious metal layer (55) bonded together. The Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113(I)).  Thus, the method of bonding the base layer and the precious metal layer together has been considered but not given any patentable weight.
Regarding claim 4, Deguchi teaches the composite sparking component (5) as a cylindrical-shaped sleeve or a circular-shaped ring and extends between a first axial end and a second axial end (Fig. 5B).
Regarding claim 6, Deguchi teaches the base layer (54) on a radially outer side of the composite sparking component (5) and configured for attachment to a ground electrode or a ground electrode holder of a spark plug, and the precious metal layer (55) on a radially inner side of the composite sparking component and configured to face a spark gap and act as a sparking surface.
Regarding claim 7, Deguchi teaches the base layer (54) made from a nickel-based material (¶ [0062]), and the precious metal layer (55) made from at least one of the following materials: a platinum-based material, an iridium-based material, a ruthenium-based material, or a gold-based material (¶ [0062]).
Regarding claim 8, Deguchi teaches each of the base layer (54) and the precious metal layer (55) having a thickness in a radial direction that is between 0.1mm and 0.5mm, inclusive (¶ [0062]).
Regarding claim 9, Deguchi teaches the plurality of grooves (511) extending in an axial direction between first and second axial ends of the composite sparking component (5), and each of the plurality of grooves includes a groove floor located circumferentially between a pair of precious metal ridges (Fig. 7).
Regarding claim 10, Deguchi teaches each of the plurality of grooves (511) having a groove depth Z that extends all the way through a thickness of the precious metal layer so that the groove floor is in the underlying base layer (Fig. 7).
Regarding claim 11, Deguchi teaches each of the plurality of grooves (511) having a groove depth Z that extends partially through a thickness of the precious metal layer so that the groove floor is in the precious metal layer (Fig. 8).
Regarding claim 16, Deguchi teaches the groove floor being flat and each of the pair of precious metal ridges being square or rectangular in shape (Figs. 5B, 7).
Regarding independent claim 18, Deguchi teaches a spark plug (Fig. 2, Element 1) comprising a shell (Fig. 2, Element 2) having an axial bore; an insulator (Fig. 2, Element 3) being at least partially located in the shell (2) axial bore and having an axial bore; a center electrode (Fig. 2, Element 4) being at least partially located in the insulator axial bore; a ground electrode (Fig. 2, Element 5) attached to the shell; and the composite sparking component of claim 1, wherein the base layer (54) is attached to one of the center electrode (4) or the ground electrode (5) and the precious metal layer (55) faces the other of the center electrode (4) or the ground electrode (5) across a spark gap (Fig. 1, Element G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US 2016/0064903).
Regarding claim 5, Deguchi teaches the limitations of claim 4 discussed earlier but fails to exemplify the base layer on a radially inner side of the composite sparking component and configured for attachment to a center electrode of a spark plug, and the precious metal layer on a radially outer side of the composite sparking component and configured to face a spark gap and act as a sparking surface.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sparking component of Deguchi with the base layer on a radially inner side of the composite sparking component and configured for attachment to a center electrode of a spark plug, and the precious metal layer on a radially outer side of the composite sparking component and configured to face a spark gap and act as a sparking surface, since it is obvious to rearrange parts (MPEP § 2144.04(VI)(C)).
Regarding claim 12, Deguchi teaches the limitations of claim 9 discussed earlier but fails to exemplify each of the plurality of grooves having a groove width X that is between 0.03 mm and 0.6 mm, inclusive.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sparking component of Deguchi with grooves having a width between 0.03 mm and 0.6 mm, inclusive, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 13, Deguchi teaches the limitations of claim 9 discussed earlier but fails to exemplify each of the pair of precious metal ridges having a ridge width Y that is between 0.3 mm and 0.8 mm, inclusive.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sparking component of Deguchi with each of the pair of precious metal ridges having a ridge width Y that is between 0.3 mm and 0.8 mm, inclusive, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 14, Deguchi teaches the limitations of claim 9 discussed earlier but fails to exemplify each of the plurality of grooves having a groove width X, each of the pair of precious metal ridges having a ridge width Y, and a ratio X:Y being between 0.1-0.5, inclusive.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sparking component of Deguchi with each of the plurality of grooves having a groove width X, each of the pair of precious metal ridges having a ridge width Y, and a ratio X:Y being between 0.1-0.5, inclusive, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 15, Deguchi teaches the limitations of claim 9 discussed earlier but fails to exemplify each of the plurality of grooves having a groove width X, each of the pair of precious metal ridges having a ridge width Y, and a ratio X:Y being between 0.1-0.5, inclusive.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sparking component of Deguchi with each of the plurality of grooves having a groove width X, each of the pair of precious metal ridges having a ridge width Y, and a ratio X:Y being between 0.1-0.5, inclusive, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 17, Deguchi teaches the limitations of claim 9 discussed earlier but fails to exemplify the groove floor angled and each of the pair of precious metal ridges trapezoidal in shape.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sparking component of Deguchi with the groove floor angled and each of the pair of precious metal ridges trapezoidal in shape, since the mere changes in shape would have been found absent evidence that the particular configuration claimed was significant (MPEP § 2144.04(IV)(B)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deguchi (US 9,825,432) teaches a spark plug with annular ground electrode.  Yamada (US 9,735,552) teaches a spark plug with a connector having plurality of spokes.  Takamura (US 5,563,469) teaches a spark plug with tip portion of central electrode having grooves.  Takamura (US 5,202,601) teaches a spark plug with recess in electrode tip.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        21 September 2022